DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The election of claims 1-11 with traverse in the Response to Election/Restriction mailed 9/22/2021 has been considered and is not persuasive. The amendment to claim 1, and therefore the common technical feature of claims 1 and 12, are not considered an advancement over the art. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, and 10 are rejected under 35 U.SC. 102 (a)(1) as being anticipated by Paterson (U.S. Patent 923,571). 
Regarding claim 1, Paterson teaches a device for mixing contents of a tank (figure 1) comprising: a. a first pipe connecting body arranged on a connecting flange of a tank (pipe 
Regarding claim 2, Paterson teaches wherein the outlet of the pump is also connectable to the first pipe connecting body when the inlet of the pump is connected to the riser pipe (pump 27 outlet, when assembled in the apparatus is in fluidly connected to item 9 and the pump 27 inlet is fluidly connected to item 13 via items 33-34). 
Regarding claim 3, Paterson teaches wherein the outlet of the pump is also connectable to the riser pipe when the inlet of the pump is connected to the first pipe connecting body (pump 27 outlet is fluidly connected to item 13 and the inlet of 27 is fluidly connected to item 9 via items 33-34).
Regarding claim 4, Paterson teaches wherein the mixing pipe runs inside the riser pipe, preferably concentrically inside the riser pipe (top most portion of item 12 extends into bottom most portion of item 13 in a concentric configuration). 
Regarding claim 5, Paterson teaches wherein the riser pipe extends substantially vertically upward into the tank and/or has an open end (item 13 extends vertically upward into item 5).
Regarding claim 6, Paterson teaches further comprising deflection plate secured to the riser pipe above the first pipe connecting body (item 14 is considered reading on a deflector plate and is attached to item 13). 
Regarding claim 7, Paterson teaches wherein the mixing pipe is further usable for withdrawing tank contents (material can from item 29 into item 5 and through item 44 and then into 23, and item 29 is considered reading on usable for withdrawing tank contents). 
Regarding claim 8, Paterson teaches wherein a mixing nozzle is connected to the upper end of the mixing pipe (item 29 to most opening is considered reading on a mixing nozzle since it feeds material into item 13, the materials being mixed are considered intended use of the apparatus)
Regarding claim 9, Paterson teaches wherein the mixing nozzle is a jet pump adapted to withdraw tank contents from the tank and mix it with tank contents pumped via the mixing pipe to the mixing nozzle (the top opening of item 29 is considered reading on a jet nozzle, the speed of flow through item 29 is considered intended use of the apparatus).
Regarding claim 10, Paterson teaches wherein the lower end of the riser pipe is connected to a second pipe connecting body (item 13 is considered reading on the riser pipe, the lower most portion is connected to the top most opening of item 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Paterson (U.S. Patent 923,571). 
Regarding claim 11, while Paterson is silent to the riser pipe being shorter than the mixing pipe, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to modify the size of the pipes based on the size of the tank since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANSHU BHATIA/Primary Examiner, Art Unit 1774